PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SCHWABE, WILLIAMSON & WYATT, P.C.
1211 SW 5th Avenue, Suite 1600
Portland, OR 97204


In re Application of: Aliasghar EFTEKHAR
Serial No.: 17180529         
Filed: February 19, 2021
Docket: 125157-258999 (AC9939-US)
Title: OPTICAL COHERENT TRANSMITTER ON A SILICON CHIP
::::::


DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. 1.103(d)




This is a decision on the Request for Deferral of Examination, filed on 19 February 2021 under 37 C.F.R. §1.103(d).

The request is GRANTED. 


REGULATION AND PRACTICE

37 C.F.R. 1.103 provides in part:

 (d) Deferral of examination. On request of the applicant, the Office may grant a deferral of examination under the conditions specified in this paragraph for a period not extending beyond three years from the earliest filing date for which a benefit is claimed under title 35, United States Code. A request for deferral of examination under this paragraph must include the publication fee set forth in § 1.18(d) and the processing fee set forth in § 1.17(i). A request for deferral of examination under this paragraph will not be granted unless:
(1) The application is an original utility or plant application filed under § 1.53(b) or resulting from entry of an international application into the national stage after compliance with § 1.495;
(2) The applicant has not filed a nonpublication request under § 1.213(a), or has filed a request under § 1.213(b) to rescind a previously filed nonpublication request;
(3) The application is in condition for publication as provided in § 1.211(c); and
(4) The Office has not issued either an Office action under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151.

ANALYSIS AND DECISION

Applicant’s request, filed on 19 February 2021, for deferral of examination under 37 CFR 103(d) is approved.  The examination of the application will be deferred for a period of 36 months from the earliest filing date for which benefit is claimed (19 February 2021). 

Accordingly, the petition is GRANTED.

Suspension of action under 37 CFR § 1.103(a)-(d) at the applicant’s request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR § 1.703.  The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension.  See 37 CFR § 1.704(c)(1).

Any inquiry concerning this decision should be directed to James Wozniak at (571) 272-7632. 

/JAMES S WOZNIAK/________
James Wozniak, Quality Assurance Specialist
TC2600